Citation Nr: 1034596	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to April 1988.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2005 by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO). 

The Veteran appeared and testified at a person hearing in June 
2007 before the undersigned Veterans Law Judge.  A written 
transcript of the hearing testimony is included in the record.

In June 2008, the undersigned Veterans Law Judge granted the 
Veteran's request to reopen the case based upon new and material 
evidence received.  Thereafter, the matter was remanded with 
further instructions. 

In April 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The objective evidence does not establish that PTSD or another 
psychiatric disorder was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for PTSD or another 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In February 2005, September 2008, October 2008, and May 2009 the 
agency of original jurisdiction (AOJ) provided the notice 
required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate the 
claims for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

The October 2008 letter and June 2010 supplemental statement of 
the case provided the Veteran notice pursuant to Dingess.  
Although it postdated the initial adjudication, the claim was 
subsequently readjudicated.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, he was afforded a several VA examinations in 
October 2008, June 2009, and May 2010.  However, the Veteran 
failed to report for these scheduled VA examinations and good 
cause has not been shown.  The Board observes that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under VA regulations, it is incumbent upon 
the veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to 
meet his obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. App. 
480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  

In light of the foregoing, the Board finds that VA has developed 
all relevant facts to the extent possible; no further assistance 
to the Veteran in developing the facts pertinent to the duty to 
assist.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2009); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The evidence necessary to 
establish the occurrence of a stressor during service to support 
a claim for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat (in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the veteran 
did not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence which corroborates the 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-the- 
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The Veteran is seeking service connection for PTSD experienced 
during his tenure in Navy.  The Veteran claims that in the Fall 
of 1985 he witnessed a Navy CH46 helicopter crash on the deck of 
the USS Iwo Jima which resulted in the death of a Navy sailor.  
See Statement in Support of Claim, dated January 2005.

In June 2008, the Board remanded this matter to the RO via the 
AMC with instructions to: 1) provide the Veteran with proper 
notice under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), 
38 C.F.R. § 3.159 (2008), including the disability rating and 
effective date elements of this claim pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub non. Hartman v. 
Nicholson, Hartman v. Nicholson, 483 F.3d 1311 (2007); 2) confirm 
through the U.S. Army & Joint Services Records Research Center 
(JSRRC) the helicopter crash in November 1985 as described by the 
Veteran; 3) obtain copies of any records of VA treatment received 
by the Veteran for psychiatric disability since November 2004; 
and 4) schedule the Veteran for a VA psychiatric examination to 
determine the nature and etiology of any mental disorder which 
may currently be present.  See Board Decision, dated June 2008.

The JSRRC was able to verify the Veteran's alleged stressor that 
"on November 17, 1985, a CH-46 helicopter... crashed into a parked 
USMC helicopter aboard the USS Iwo Jima during a night 
replenishment.  One person was killed and five others were 
injured as a result of the crash."  See Defense Personnel 
Records Image Retrieval System, dated October 2008.

It appears that the Veteran was scheduled for a VA psychiatric 
examination in October 2008 but failed to report to the 
examination.  See VA medical records, dated October 2008.  As a 
result a Supplemental Statement of the Case (SSOC) was issued 
denying the Veteran's claim for lack of confirmed diagnosis of 
PTSD based on the alleged stressor.  See SSOC, dated November 
2008.

In April 2009 the Board again remanded this matter for further 
development.  The Board noted the possibility that the Veteran 
was not notified of his VA examination as it was unclear what 
which mailing address the notification was sent.  Therefore, in 
light of the verified stressor, it is the Board's remanded this 
matter to schedule the Veteran for another VA psychiatric 
examination in order to give him every consideration with respect 
to the present appeal.  The Board notes that in April 2010 the RO 
was able to establish contact with the Veteran via telephone and 
notified him on the progress of his claim.  See RO notification, 
dated April 2010.

 According to the evidence of record, the RO properly scheduled 
the Veteran for another VA examination in June 2009 and was 
properly notified.  However, the Veteran failed to report to the 
scheduled VA examination.  Again, the Veteran was scheduled for a 
VA examination schedule for May 2010 and was notified of his 
appointment.  The Veteran failed to report to the May 2010 
examination as well. In The RO issued another SSOC in June 2010 
denying the Veteran's claim based on the lack of a diagnosis for 
PTSD.

38 C.F.R. § 3.655 provides that failure to report for a VA 
examination in connection with a claim for original compensation, 
without good cause, results in the issuance of a decision based 
on the evidence of record.  Examples of good cause include, but 
are not limited to, illness or hospitalization of the veteran, or 
the death of an immediate family member.  He has provided no good 
cause for not appearing, which means that VA must now consider 
his claim based on the evidence of record. 38 C.F.R. § 3.655 
(2009).  The Board has done so, and cannot find probative 
evidence that shows that the Veteran claimed PTSD, despite the 
verified stressors, is related to his military service.

According to the Veteran's in-service treatment records, there is 
no evidence of any complaints or treatment for mental health 
conditions.  See in-service treatment records, dated April 1984 
to March 1988.  The Veteran's separation examination is also 
absent of any mental health conditions.  See separation 
examination, dated March 1988.

The Veteran's post-service treatment records include a history of 
treatment at the VA medical center.  The record contains 
conflicting diagnoses.  The veteran was initially diagnosed with 
PTSD by a VA physician in September 2003.  His private physician 
provided a diagnostic impression of PTSD in March 2006, noting 
the Veteran's symptoms were related to traumatic experiences the 
veteran suffered while in service.

The Veteran underwent a VA examination (performed by QTC Medical 
Services, Inc.) in September 2005, at which he was diagnosed with 
major depressive disorder and panic disorder without agoraphobia, 
but was not diagnosed with PTSD.  The Veteran underwent another 
VA examination in December 2006.  The examiner diagnosed the 
Veteran with major depression, but stated that he did not meet 
the criteria for PTSD.  The Board found the September 2005 and 
December 2006 VA examinations provided a rationale for the 
opinions that the Veteran did not meet the criteria for a 
diagnosis of PTSD.

VA treatment records in March 2007 noted the Veteran was 
diagnosed with anxiety after reporting mood swings, anger issues, 
poor sleep with nightmares as a result of stress.  In April 2007, 
the Veteran was diagnosed with depression with a current GAF 
score of 64.  The Veteran reported he "has a lot of issues in 
life and thinks it may be related to the time spent in the 
military. Says he gets anxious and has panic attacks.  Avoids 
groups of people."  The Veteran stated he was unemployed due to 
his hearing loss.  In May 2007, the Veteran stated he was 
"angry, isolated, [had] sleep[ing] problems, and [does not] like 
to be around people."  He described stressors which occurred 
during his time in service and feels his symptoms are military 
related.  He was diagnosed with mood disorder, and anger problems 
but the VA psychiatrist specifically ruled out PTSD.  See VA 
treatment records, dated March 2007 to May 2007.

However, at the June 2007 hearing the Veteran's representative 
stated that the Veteran had recently been diagnosed with PTSD by 
his primary physician at the VA Medical Center in Muskogee, 
Oklahoma.  See Board hearing transcript, dated June 2007.

Again, in August 2007, the Veteran was treated in-patient at the 
VA medical center where PTSD was ruled out again.  In November 
2008, the Veteran underwent a PTSD screening test which resulted 
in a negative finding.  VA treatment records indicate the Veteran 
continued treatment for various conditions through March 2010 but 
November 2008 was the last recorded instance he was seen for 
psychiatric treatment.  See VA treatment records, dated August 
2007 to March 2010. 

As previously indicated, service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition; 
credible supporting evidence that the claimed in-service stressor 
occurred; and, a link established by medical evidence, between 
current symptoms and an in-service stressor.  Although the 
evidence of record concedes a stressor during service, as well as 
earlier conflicting evidence of PTSD, the more recent treatment 
records report demonstrate the VA psychiatrists specifically 
ruled out PTSD on multiple occasions after psychiatric 
evaluations and based on the Veteran's subjective statements 
regarding his symptoms.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation purposes). 

As a final point, the Board notes that the Court has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has been 
variously diagnosed with other psychiatric disorders, however, 
none have been medically related to his service.  Along these 
lines, even if the Veteran currently had a diagnosis of PTSD, it 
has not been medically linked to the confirmed helicopter crash 
(again, it is noted that he has failed to appear for more than 
one scheduled psychiatric examination).

The Board has considered the Veteran's assertions that his 
claimed condition of PTSD is attributable to service.  However, 
as a lay person without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion on 
a medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

The Board is sympathetic to the Veteran's cause and appreciates 
his honorable military service.  However, in this case, based on 
the evidence of record, significantly, the lack of diagnosis of 
PTSD or a objective link between any other psychiatric disorder 
and service, the evidence for the Veteran's claim is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for a psychiatric disorder to include PTSD is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


